Exhibit 10.2

 

 



STOCK OPTION AGREEMENT

Under the RenovaCare, Inc.

2013 Long Term Incentive Plan

 

THIS STOCK OPTION AGREEMENT dated as of the 22 day of May, 2020 between
RenovaCare, Inc., a Nevada Corporation having an office at (the “Company”), and
▲ (the “Optionee”).

 

The Optionee is an employee, officer, director of or a consultant to the Company
(collectively, “Company Relationship”).

 

In connection with the Optionee’s Company Relationship, the Company desires to
grant to Optionee certain stock options, on the terms and conditions hereinafter
set forth.

 

Accordingly, in consideration of the mutual promises and covenants made herein
and the mutual benefits to be derived here from, the parties hereto agree as
follows:

 

1. Grant of Stock Option.

 

Subject to the provisions of this Agreement and to the provisions of the
RenovaCare, Inc. 2013 Long Term Incentive Plan (the “Plan”), the Company hereby
grants to the Optionee as of May 22, 2020 (the “Grant Date”) the right and
option (the “Stock Option”) to purchase ▲ thousand (▲) shares of common stock of
the Company, par value $0.0001 per share (“Common Stock”), which shares shall
become vested and exercisable according to the schedule and at the exercise
price set forth in Section 2 hereof. The Stock Option is intended to qualify as
an Incentive Stock Option, within the meaning of Section 422 of the Internal
Revenue Code, as amended (the “Code”). Unless earlier terminated pursuant to the
terms of this Agreement, the Stock Option shall expire on the sixth anniversary
of the date hereof unless earlier terminated pursuant to the terms of this
Agreement. Unless otherwise specified, capitalized terms not defined herein
shall have the meaning set forth in the Plan.

 

2. Vesting and Exercisability of the Stock Option.

 

(a) Vesting. Subject to remaining employed by the Company through the following
dates, the Stock Option shall become vested and exercisable as follows:

 

Vesting Date Number of Shares Vesting and as to Which This Stock Option is
Exercisable Initial Exercise Price May 22, 2020 ▲ $1.40 May 22, 2021 ▲ $1.40

 

Except as otherwise specifically provided herein, upon the termination the
Company Relationship the portion of the Stock Option that is not vested as of
such date, subject to and in accordance with the provisions of this Section 2,
shall cease vesting and terminate immediately.

 

(b) Acceleration upon Change in Control. In the event that, following a Change
of Control (as defined below), the Company Relationship is terminated prior to
the 1st anniversary of Grant Date, then all unvested stock option hereunder,
regardless of date or condition of vesting, shall vest as of the date of such
termination. If, upon the Change of Control, (i) the Company shall cease to be a
stand-alone publicly traded entity, or (ii) the acquiring entity is unwilling to
assume the equity in an economically equivalent manner, then in either event,
all equity shall be deemed to have vested two (2) days prior to the Change of
Control, but only if such Change of Control shall actually be consummated.

 



 

 

For the purposes this Agreement, “Change of Control” shall mean (i) the
acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than any individual, entity or group which, as of
the date of this Agreement, beneficially owns more than ten percent (10%) of the
then outstanding shares of common stock of the Company (the “Common Stock”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty percent (50%) or more of the then outstanding Common
Stock; provided, however, that any acquisition by the Company or its
subsidiaries, or any employee benefit plan (or related trust) of the Company or
its subsidiaries of fifty percent (50%) or more of outstanding Common Stock
shall not constitute a Change of Control, and provided, further, that any
acquisition by an entity with respect to which, following such acquisition, more
than fifty percent (50%) of the then outstanding equity interests of such
entity, is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the outstanding Common Stock immediately prior to such acquisition of the
outstanding Common Stock, shall not constitute a Change in Control; or (ii) the
consummation of (A) a reorganization, merger or consolidation (any of the
foregoing, a “Merger”), in each case, with respect to which all or substantially
all of the individuals and entities who were the beneficial owners of the
outstanding Common Stock immediately prior to such Merger do not, following such
Merger, beneficially own, directly or indirectly, more than fifty percent (50%)
of the then outstanding shares of common stock of the corporation resulting from
Merger, or (iii) the sale or other disposition of all or substantially all of
the assets of the Company, excluding (a) a sale or other disposition of assets
to a subsidiary of the Company; and (b) a sale or other disposition of assets to
any individual, entity or group which, as of the date of this Agreement,
beneficially owns more than ten percent (10%) of the then outstanding Common
Stock.

 

(c) If the Company Relationship is terminated by the Company prior to the 1st
anniversary of the Grant Date, then all unvested stock option hereunder,
regardless of date or condition of vesting, shall vest as of the date of such
termination.

 

3. Method of Exercise of the Stock Option.

 

(a) The portion of the Stock Option as to which the Optionee is vested shall be
exercisable by delivery to the Company of a written or electronic notice,
substantially in the form of Exhibit A hereto, stating the number of whole
shares to be purchased pursuant to this Agreement and accompanied by payment of
the full purchase price of the shares of Common Stock to be purchased (the
“Exercise Notice”). Fractional share interests, if any, shall be disregarded
except that they may be accumulated.

 

(b) The exercise price of the Stock Option shall be paid: (i) in cash or by
certified check or bank draft payable to the order of the Company; (ii) by
delivering, along with a properly executed exercise notice to the Company, a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the aggregate exercise price and, if requested by the Optionee, the amount of
any applicable federal, state, local or foreign withholding taxes required to be
withheld by the Company, provided, however, that such exercise may be
implemented solely under a program or arrangement established and approved by
the Company with a brokerage firm selected by the Company; (iii) at any time
prior to the Company’s listing of any of its securities for trading on a
national stock exchange, pursuant to “a net issue” or “cashless” exercise
pursuant to Section 3(c) below; or, (iv) by any other procedure approved by the
Board or its Compensation Committee, if any, or by a combination of the
foregoing.

 



 

 

(c) Subject to the provisions of Section 3(b) (iii) above, in lieu of exercising
this Stock Option pursuant to Section 3(b) (i) and (ii) above the Optionee may
elect to receive Option Shares equal to the value of this Stock Option (or
portion thereof being exercised) by delivery of the Exercise Notice together
with this Stock Option Agreement to the Company, in which event the Company
shall issue to the Optionee a number of Option Shares computed using the
following formula:

Y (A-B)

X = ———————

A

 

Where:   X   =   the number of the Option Shares to be issued to the Optionee.  
          Y   =   the number of the vested Option Shares purchasable under this
Stock Option or if only a portion of this Stock Option is being exercise, the
portion being exercised.             A   =   the fair market value of one share
of the Company’s common stock on the date prior to the date of exercise.        
    B   =   the per share Exercise Price (as adjusted to the date of such
calculation).

 

Fair Market Value.

 

For purposes of this Section 3(c), the per share fair market value of the Option
Shares shall mean:

 

(i) If the Company’s Common Stock is publicly traded, the per share fair market
value of the Warrant Shares shall be the average of the closing prices of the
Common Stock as quoted on the OTC Market Group’s Pink Sheets or the OTCQB for
the five trading days prior to the date of exercise;

 

(ii) If the Company’s Common Stock is not so publicly traded, the per share fair
market value of the Option Shares shall be such fair market value as is
determined in good faith by the Board of Directors of the Company after taking
into consideration factors it deems appropriate, including, without limitation,
recent sale and offer prices of the capital stock of the Company in private
transactions negotiated at arm’s length.

 

4. Termination of Employment Other Than Due to Death or Disability.

 

(a) Except as provided in Section 4(b) below with regard to the Optionee’s
termination of employment for Cause or following an event that would be grounds
for a termination of employment for Cause, and Section 5 below with regard to
the Optionee’s termination of employment due to death or Disability, in the
event of the Optionee’s termination of employment, the portion of the Stock
Option, if any, which is vested and exercisable at the time of such termination
may be exercised prior to the first to occur of (a) the expiration of the a one
year period which commences on the date of termination and expires on the first
anniversary of such date of termination or (b) the expiration date of the term
of this Stock Option. There shall be no further vesting after the date of such
termination of employment.

 

(b) In the event of the Optionee’s termination of employment for Cause (as
defined in the Employment Agreement), the Optionee’s entire Stock Option
(whether or not vested) shall be forfeited and canceled in its entirety upon the
date such termination of employment. There shall be no further vesting after the
date of such termination of employment.

 



 

 

(c) Nothing in this Agreement or the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any of its subsidiaries or
affiliates or interfere in any way with the right of the Company or any such
subsidiaries or affiliates to terminate the Optionee’s employment at any time.

 

5. Death or Disability of Optionee. In the event of the termination of the
Company Relationship due to death (or, in the event of the Optionee’s death
following termination of the Company Relationship while the Stock Option remains
exercisable) the portion of the Stock Option, if any, which is exercisable at
the time of death may be exercised by the Optionee’s estate or by a person who
acquired the right to exercise such Stock Option by bequest or inheritance or
otherwise by reason of the death of the Optionee at any time prior to the first
to occur of (a) twelve (12) months after the date of death or (b) the expiration
date of the term of this Stock Option. In the event of the Optionee’s
termination of employment due to Permanent Disability (as defined below), the
portion of the Stock Option, if any, which is exercisable at the time of such
termination of the Company Relationship for Disability may be exercised by the
Optionee or the Optionee’s guardian or legal representative at any time prior to
the first to occur of (a) twelve (12) months after such termination of the
Company Relationship or (b) the expiration date of the term of this Stock
Option. There shall be no further vesting after the date of such termination of
the Company Relationship. For purposes of this Agreement, “Permanent Disability”
shall mean the inability of the Employee to perform the essential functions of
one or more of his primary duties as a result of his incapacity, despite any
reasonable accommodation required by law, due to bodily injury or disease or any
other mental or physical illness, which inability continues for a period of
sixty (60) Business Days, which need not be consecutive, within any three
hundred sixty five (365) day period. A “Business Day” shall mean any day other
than weekends and US federal holidays.

 

6. Non-transferability of the Stock Option. The Stock Option is non-transferable
by the Optionee other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order, and the Stock Option may be
exercised, during the lifetime of the Optionee, only by the Optionee or by the
Optionee’s guardian or legal representative or any transferee described above.

 

7. Tax Matters.

 

(a) Section 422 Requirement. The Shares granted hereby are intended to qualify
as “incentive stock options” under Section 422 of the Code. Notwithstanding the
foregoing, the Shares will not qualify as “incentive stock options,” if, among
other events, (a) the Optionee disposes of the Shares acquired upon exercise of
this option within two years from the Grant Date or one year after such Shares
were acquired pursuant to exercise of this option; (b) except in the event of
the Optionee’s death or disability (as described in Section 5 above), the
Optionee is not employed by the Company, a parent or a subsidiary at all times
during the period beginning on Grant Date and ending on the day that is three
(3) months before the date of exercise of any Shares; or (c) to the extent the
aggregate fair market value of the Shares subject to “incentive stock options”
held by the Optionee which become exercisable for the first time in any calendar
year (under all plans of the Company, a parent or a subsidiary) exceeds
$100,000. For purposes of clause this paragraph, the “fair market value” of the
Shares shall be determined as of the Grant Date in accordance with the terms of
the Plan.

 

(b) Disqualifying Disposition. To the extent that any Shares do not qualify as
an “incentive stock option,” it shall not affect the validity of such Shares and
shall constitute a separate non-qualified stock option. In the event that the
Optionee disposes of the Shares acquired upon exercise of this option within two
years from the Grant Date or one year after such Shares were acquired pursuant
to exercise of this option, the Optionee must deliver to the Company, within
seven (7) days following such disposition, a written notice specifying the date
on which such shares were disposed of, the number of shares so disposed, and, if
such disposition was by a sale or exchange, the amount of consideration
received.

 



 

 

(c) Withholding. No later than the date of exercise of the Stock Option granted
hereunder, the Optionee shall pay to the Company or make arrangements
satisfactory to the Board or its Compensation Committee, if any, regarding
payment of any federal, state or local taxes of any kind required by law to be
withheld upon the exercise of such Stock Option and the Company shall, to the
extent permitted or required by law, have the right to deduct from any payment
of any kind otherwise due to the Optionee, federal, state and local taxes of any
kind required by law to be withheld upon the exercise of such Stock Option.

 

The Optionee should consult with a tax advisor before exercising the Stock
Option or disposing of the Shares to obtain advice as to the consequences of
such exercise or disposition.

 

8. Rights as a Stockholder. An Optionee or a transferee of the Stock Option
shall have no rights as a stockholder with respect to any shares covered by such
Stock Option until the date when his or her purchase is entered upon the records
of the duly authorized transfer agent of the Company. No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distribution of other rights for which the record date is
prior to the date a stock certificate is issued, except as provided in the Plan.

 

9. Adjustment in the Event of Change in Stock. In accordance with Article 12 of
the Plan, in the event of any change in Corporate capitalization (including, but
not limited to, a change in the number of shares of Common Stock outstanding),
and the number and kind of shares subject to the Stock Option and/or the
exercise price per share will be adjusted. The determination of the Board or a
duly appointed Compensation Committee thereof regarding any adjustment will be
final and conclusive.

 

10. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING THE EMPLOYMENT OR BUSINESS RELATIONSHIP AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING ENGAGED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT
FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN
ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.

 

11. Other Restrictions.

 

(a) Board Discretionary Action. The exercise of the Stock Option shall be
subject to the requirement that, if at any time the Board or its Compensation
Committee, if any, shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body or (iii) an agreement by the Optionee
with respect to the disposition of shares of Common Stock is necessary or
desirable as a condition of, or in connection with, such exercise or the
delivery or purchase of shares pursuant thereto, then in any such event, such
exercise shall not be effective unless such listing, registration,
qualification, consent, or approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Board or its Compensation
Committee, if any.

 



 

 

(b) Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Stock Option
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. The Stock Option may not
be exercised if the issuance of shares of Stock upon exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. In addition, the Stock Option may not
be exercised unless (i) a registration statement under the Securities Act shall
at the time of exercise of the Stock Option be in effect with respect to the
shares issuable upon exercise of the Stock Option or (ii) in the opinion of
legal counsel to the Company, the shares issuable upon exercise of the Stock
Option may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act. THE OPTIONEE IS
CAUTIONED THAT THE STOCK OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING
CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO EXERCISE
THE OPTION WHEN DESIRED EVEN THOUGH THE STOCK OPTION IS VESTED. Questions
concerning this restriction should be directed to the Company’s General
Corporate Counsel or the Chief Financial Officer of the Company. The inability
of the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary to the
lawful issuance and sale of any shares subject to the Stock Option shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to the exercise of the Stock Option, the Company may require the
Optionee to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

(c) Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock subject to the provisions of this
Agreement. The Optionee shall, at the request of the Company, promptly present
to the Company any and all certificates representing shares acquired pursuant to
the Stock Option in the possession of the Optionee in order to carry out the
provisions of this Section. The Company may, but will in no event be obligated
to, register any securities issuable upon the exercise of all or any portion of
the Stock Option pursuant to the Securities Act of 1933 (as now in effect or as
hereafter amended) or to take any other affirmative action in order to cause the
exercise of the Stock Option or the issuance of shares pursuant thereto to
comply with any law or regulation of any governmental authority. The
certificates representing shares issued to Optionee hereunder shall bear such
legends as Company determines appropriate referring to restrictions on the
transfer of such shares imposed by this Agreement and such other legends as are
required or appropriate under applicable law.

 

(d) Trading Restrictions. The Company may establish periods from time to time
during which the Optionee’s ability to engage in transactions involving the
Company’s stock is subject to specific restrictions (“Restricted Periods”).
Notwithstanding any other provisions herein, the Optionee may not exercise Stock
Options during an applicable Restricted Period unless such exercise is
specifically permitted by the Company (in its sole discretion). The Optionee may
be subject to a Restricted Period for any reason that the Company determines
appropriate, including, Restricted Periods generally applicable to employees or
groups of employees or Restricted Periods applicable to the Optionee during an
investigation of allegations of misconduct or conduct detrimental to the Company
by the Optionee.

 

12. Notices. Any notice or other communication required or permitted pursuant to
this Agreement shall be in writing and addressed as follows:

 

If to the Company:

 

RenovaCare, Inc.

4 Becker Farm Road

Suite 105

Roseland, NJ 07068

Attention: Alan L. Rubino

Email Address: arubino@renovacareinc.com

  



 

 

If to the Employee, to the following address:

 

▲

Email Address: ▲

 

or, to such other address or facsimile number as any Party shall have furnished
to the other in writing in accordance with this Section 12.

 

Notices sent in accordance with this Section shall be deemed effectively given:
(a) when received, if delivered by hand (with written confirmation of receipt);
(b) when received, if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by facsimile or e-mail (in each case, with
confirmation of transmission), if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third (3rd) Business Day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid.

 

13. Effect of Agreement. Except as otherwise provided hereunder, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any transferee or successor of the Optionee
pursuant to Section 6.

 

14. Severability. The invalidity or enforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If the final judgment of a court of competent jurisdiction
declares that any provision of this Agreement is invalid or unenforceable, the
parties hereto agree that the court making the determination of invalidity or
unenforceability shall have the power, and is hereby directed, to reduce the
scope, duration or area of the provision, to delete specific words or phrases
and to replace any invalid or unenforceable provision with a provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable provision and this Agreement shall be enforceable as so
modified.

 

15. Conflicts and Interpretation. This Agreement is subject to all the terms,
conditions and provisions of the Plan. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, any term which is not defined in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Board or its
Compensation Committee, if any has the power, among others, to (i) interpret the
Plan, (ii) prescribe, amend and rescind rules and regulations relating to the
Plan and (iii) make all other determinations deemed necessary or advisable for
the administration of the Plan.

 

16. Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.

 

17. Amendment. This Agreement may not be modified, amended or waived except by
an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

 

18. Term. The term of this Agreement is six years from the Grant Date, unless
terminated prior to such date in accordance with the provisions herein.

 



 

 

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement. Execution of
a facsimile or scanned copy will have the same force and effect as execution of
an original, and a facsimile or scanned signature will be deemed an original and
valid signature.

 

20. Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes,” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto,” and “hereunder” refer to this Agreement as a
whole. Unless the context otherwise requires, references herein: (x) to
Sections, Exhibits and Schedules refer to the Sections of, and Exhibits and
Schedules attached to, this Agreement; (y) to an agreement, instrument, or other
document means such agreement, instrument, or other document as amended,
supplemented, and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. Any Exhibits or Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

20. Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Nevada without reference to principles of conflict of laws, as applied to
contracts executed in and performed wholly within the State of Nevada.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

IN WITNESS WHEREOF, the Company and the Optionee have executed and delivered
this Agreement effective as of the date first above written.

 

RENOVACARE, INC.

 

 

 

 

 

 

 

BY: ____________________________

 

Name: Alan L. Rubino

 

Title: President and Chief Executive Officer

 

 

OPTIONEE

 

 

 

 

 

 

 

 

_______________________________

 

Name: ▲ 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

Exhibit A

To the Stock Option Agreement Dated as of May 22, 2020

Between

RenovaCare, Inc. and ▲

__________

 

Form of Notice of Exercise of Stock Option

Ladies and Gentlemen:

 

This letter constitutes an unconditional and irrevocable notice that I hereby
exercise [all] [a portion] of the Stock Option(s) granted to me by RenovaCare,
Inc., a Nevada corporation (the “Company”) on May 22, 2020 (“date of grant” at a
fair market value of US$ ______ per Share (equal to the closing price of the
Shares of Common Stock of the Company on the day prior to the date of grant).
Pursuant to the terms of such Stock Option(s), I wish to purchase
_______________ Shares of the Common Stock covered by such Stock Option(s) at
the Exercise Price(s) of US$ ______ per Share or $________________in the
aggregate. Payment being made as follows pursuant to (check as appropriate): {
}Section 3(b)(i); { }Section 3(b)(ii); { }Section 3(b)(iii) and (c); or {
}Section 3(b)(iv) of the Stock Option Agreement dated as of May 22, 2020 between
me and the Company and calculated as follows (and subject to the Company’s
confirmation):

 

 

 

 

 

These Shares should be delivered as follows:

 

Name:               Address:                       Social Security Number:      

 

I represent that I will not dispose of such Shares in any manner that would
involve a violation of applicable securities laws.

 

Dated:     By:                       Name:                       Email:        
              Phone:     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 